Order entered November 2, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00801-CV

                              JAY SANDON COOPER, Appellant

                                               V.

                              JUDGE PAUL MCNULTY, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-01611-2015

                                            ORDER
           Before the Court are appellant’s October 30, 2015 verification he has paid or made

arrangements to pay the reporter’s fee and November 2, 2015 letter requesting we correct Court

records to reflect he does not owe the $195 fee for filing this appeal. Having concluded by

opinion entered July 23, 2015 that the trial court did not abuse its discretion in sustaining the

contest to appellant’s affidavit of indigence, we DENY appellant’s request to correct Court

records. See TEX. R. APP. P. 5. We ORDER appellant to pay the $195 filing fee no later than

November 23, 2015 and ORDER court reporter Indu Bailey to file the reporter’s record no later

than December 2, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Bailey and the

parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE